Exhibit 10.1

 

VERITEX COMMUNITY BANK — LOAN NO. 1703864

VERITEX COMMUNITY BANK — LOAN NO.  (TERM LOAN FACILITY — SEPTEMBER 13, 2018)

 

SIXTEENTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS SIXTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) dated as of SEPTEMBER 13, 2018 (the “Amendment Effective
Date”), is by and between (a) VERITEX COMMUNITY BANK, a Texas state bank, as
successor-in-interest to SOVEREIGN BANK by merger (together with its successors
and assigns, “Lender”), and (b) DAWSON GEOPHYSICAL COMPANY, a Texas corporation
(“Debtor”), formerly known as TGC INDUSTRIES, INC.

 

RECITALS

 

WHEREAS, Debtor and Lender entered into that certain AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT dated as of SEPTEMBER 16, 2009 (as amended, modified, and
restated from time to time, the “Agreement”), pursuant to which Lender agreed to
make certain credit facilities available to Debtor on the terms and conditions
set forth therein.

 

WHEREAS, the parties desire to amend the Agreement pursuant to the terms and
conditions set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
in this Amendment, to the extent not otherwise defined herein, shall have the
same meanings as in the Agreement, as amended hereby.  Section 1(d) of the
Agreement is hereby amended in its entirety to read as follows:

 

(d)                                 “Collateral” means:

 

(i)                                     All present and future accounts and
general intangibles now owned or hereafter acquired;

 

(ii)                                  All equipment including; without
limitation, all equipment identified on Exhibit 1(d) attached hereto, together
with all replacements, accessories, additions, substitutions and accessions to
all of the foregoing (such equipment as identified on Exhibit 1(b) being
collectively, the “Term Loan Facility — September 13, 2018 - Equipment”);

 

(iii)                               All books, records, data, plans, manuals,
computer software, computer tapes, computer systems, computer disks, computer
programs, source codes and object codes containing any information, pertaining
directly or indirectly to the Collateral described in clause (i) or (ii) above,
as applicable, and all rights to retrieve data and other information pertaining
directly or indirectly to the Collateral described in clause (i) or (ii) above,
as applicable from third parties; and

 

(iv)                              All SUPPORTING OBLIGATIONS, PRODUCTS and
PROCEEDS of all of the foregoing, as applicable (including without limitation,
insurance payable by reason of loss or damage to the foregoing property).

 

2.                                      Amendment to Section 2(c) of the
Agreement.  Section 2(c) of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

(c)                                  Term Loan Facility.  Subject to the terms
and conditions set forth in this Agreement and the other Loan Documents, Lender
hereby agrees to lend to Debtor in a single advance an aggregate sum not to
exceed SIX MILLION FIVE HUNDRED EIGHTEEN THOUSAND ONE HUNDRED SEVEN AND 51/100
DOLLARS ($6,518,107.51) (the “Term Loan Facility — September 13, 2018”) on

 

SIXTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — PAGE 1

VERITEX COMMUNITY BANK — DAWSON GEOPHYSICAL COMPANY

 

--------------------------------------------------------------------------------


 

SEPTEMBER 13, 2018 and continuing until the EARLIER of: (i) the acceleration of
the Indebtedness pursuant to the terms of the Loan Documents; or (ii) SEPTEMBER
13, 2021.  Amounts repaid under the Term Loan Facility — September 13, 2018 may
not be reborrowed.

 

3.                                      Amendment to Section 3 of Agreement. 
Section 3 of the Agreement is hereby amended in its entirety to read as follows:

 

3.                                      Promissory Notes, Rate and Computation
of Interest.  (i) the Revolving Credit Facility shall be evidenced by the
Revolving Credit Note, and (ii) the Term Loan Facility — September 13, 2018
shall be evidenced by a Note (the “Term Loan Facility — September 13, 2018 —
Note”).  Interest on each Note shall accrue at the rates set forth therein.  The
principal of and interest on each Note shall be due and payable in accordance
with the terms and conditions set forth in such Note and in this Agreement.

 

4.                                      Grant of Security Interest.  Lender and
Debtor agree that (a) a separate and distinct portion of the Collateral shall
secure the Revolving Credit Facility, and (b) a separate and distinct portion of
the Collateral shall secure the Term Loan Facility — September 13, 2018. 
Accordingly, as collateral security for the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Indebtedness
arising under the Revolving Credit Facility, Debtor hereby re-pledges to and
re-grants Lender, a security interest in, all of Debtor’s right, title and
interest in the Collateral described in Sections 1(d) of the Agreement, whether
now owned by Debtor or hereafter acquired and whether now existing or hereafter
coming into existence.  As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Indebtedness arising under the Term Loan Facility — September 13, 2018, Debtor
hereby pledges to and grants Lender, and re-pledges, a security interest in, all
of Debtor’s right, title and interest in the Term Loan Facility — September 13,
2018 — Equipment and the Collateral described in Section 1(d)(iii) and (iv),
whether now owned by Debtor or hereafter acquired and whether now existing or
hereafter coming into existence.

 

5.                                      Conditions Precedent.  The obligations
of Lender under this Amendment shall be subject to the condition precedent that
Debtor shall have executed and delivered to Lender (a) this Amendment, (b) the
Term Loan Facility — September 13, 2018 — Note, and (c) such other documents and
instruments incidental and appropriate to the transaction provided for herein as
Lender or its counsel may reasonably request.

 

6.                                      Payment Expenses.  Debtor agrees to pay
all reasonable attorneys’ fees of Lender in connection with the drafting and
execution of this Amendment.

 

7.                                      Ratifications.  Except as expressly
modified and superseded by this Amendment, the Agreement and the other Loan
Documents are ratified and confirmed and continue in full force and effect.  The
Loan Documents, as modified by this Amendment, continue to be legal, valid,
binding and enforceable in accordance with their respective terms.  Without
limiting the generality of the foregoing, Debtor hereby ratifies and confirms
that all liens heretofore granted to Lender were intended to, do and continue to
secure the full payment and performance of the indebtedness arising under the
Loan Documents.  Debtor agrees to perform such acts and duly authorize, execute,
acknowledge, deliver, file and record such additional assignments, security
agreements, modifications or agreements to any of the foregoing, and such other
agreements, documents and instruments as Lender may reasonably request in order
to perfect and protect those liens and preserve and protect the rights of Lender
in respect of all present and future collateral.  The terms, conditions and
provisions of the Loan Documents (as the same may have been amended, modified or
restated from time to time) are incorporated herein by reference, the same as if
stated verbatim herein.

 

8.                                      Representations, Warranties and
Confirmations.  Debtor hereby represents and warrants to Lender that: (a) this
Amendment and any other Loan Documents to be delivered under this Amendment (if
any) have been duly executed and delivered by Debtor, are valid and binding upon
Debtor and are enforceable against Debtor in accordance with their terms, except
as limited by any applicable bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and except to the
extent specific remedies may generally be limited by equitable principles;
(b) no action of, or filing with, any governmental authority is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance by Debtor of this Amendment or any other Loan Document to be
delivered under this Amendment; and (c) the execution, delivery and performance
by Debtor of this Amendment and any other Loan Documents to be delivered under
this Amendment

 

SIXTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — PAGE 2

VERITEX COMMUNITY BANK — DAWSON GEOPHYSICAL COMPANY

 

--------------------------------------------------------------------------------


 

do not require the consent of any other person and do not constitute a violation
of any laws, agreements or understandings to which Debtor is a party or by which
Debtor is bound.

 

9.                                      Release.  Debtor hereby acknowledges and
agrees that it knows of no defenses, counterclaims, offsets, cross-complaints,
claims or demands of any kind or nature whatsoever to or against Lender or the
terms and provisions of or the obligations of Debtor under the Loan Documents
and the other agreements, instruments and documents evidencing, securing,
governing, guaranteeing or pertaining thereto, and that Debtor has no right to
seek affirmative relief or damages of any kind or nature from Lender with
respect thereto.  To the extent Debtor knows of any such defenses,
counterclaims, offsets, cross-complaints, claims, demands or rights, Debtor
hereby waives, and hereby knowingly and voluntarily releases and forever
discharges Lender and its predecessors, officers, directors, agents, attorneys,
employees, successors and assigns, from all possible claims, demands, actions,
causes of action, defenses, counterclaims, offsets, cross-complaints, damages,
costs, expenses and liabilities whatsoever with respect thereto, such waiver and
release being with full knowledge and understanding of the circumstances and
effects of such waiver and release and after having consulted legal counsel with
respect thereto.

 

10.                               Multiple Counterparts.  This Amendment may be
executed in a number of identical separate counterparts, each of which for all
purposes is to be deemed an original, but all of which shall constitute,
collectively, one agreement.  Signature pages to this Amendment may be detached
from multiple separate counterparts and attached to the same document and a
telecopy or other facsimile of any such executed signature page shall be valid
as an original.

 

11.                               Reference to Loan Documents.  Each of the Loan
Documents, including the Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof containing a reference to any Loan Document shall mean and refer to such
Loan Document as amended hereby.

 

12.                               Severability.  Any provision of this Amendment
held by a court of competent jurisdiction to be invalid or unenforceable shall
not impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

 

13.                               Headings.  The headings, captions, and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

NOTICE OF FINAL AGREEMENT

 

THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS THE SAME MAY BE AMENDED BY THIS
AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN AND AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN AND
AMONG THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

SIXTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — PAGE 3

VERITEX COMMUNITY BANK — DAWSON GEOPHYSICAL COMPANY

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the Amendment Effective Date.

 

LENDER:

ADDRESS:

 

 

VERITEX COMMUNITY BANK

8214 Westchester Drive, Suite 100

 

Dallas, TX 75225

 

 

 

By:

/s/ Stephanie Baird Velasquez

 

 

Name:

Stephanie Baird Velasquez

 

Title:

Market President

 

 

 

With copies of notices to:

HUSCH BLACKWELL LLP

 

2001 Ross Avenue, Suite 2000

 

Dallas, TX 75201

 

Attention:

Steven S. Camp

 

 

DEBTOR:

ADDRESS:

 

 

DAWSON GEOPHYSICAL COMPANY

101 E. Park Blvd., Suite 955

 

Plano, TX 75074

 

 

 

By:

/s/ Wayne Whitener

 

 

Name:

Wayne Whitener

 

Title:

Executive Vice Chairman

 

 

SIXTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT —
SIGNATURE PAGE

VERITEX COMMUNITY BANK — DAWSON GEOPHYSICAL COMPANY

 

--------------------------------------------------------------------------------